Citation Nr: 0922117	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  04-29 256	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a lung disease.

2.  Entitlement to service connection for loss of teeth due 
to periodontal disease.  

3.  Entitlement to service connection for residuals of 
frostbite, right upper extremity.

4.  Entitlement to service connection for residuals of 
frostbite, left upper extremity.

5.  Entitlement to service connection for residuals of 
frostbite, right lower extremity.

6.  Entitlement to service connection for residuals of 
frostbite, left lower extremity.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to 
January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board), in part, from an April 2002 decision and notice of 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, which denied the 
Veteran's claims for service connection for a lung disorder, 
classified as pneumonitis with pleuritis; and loss of teeth 
due to periodontal disease.  The Veteran filed a timely 
Notice of Disagreement (NOD) in April 2003 and, subsequently, 
in June 2004, the RO provided a Statement of the Case (SOC).  
In July 2004, the Veteran filed a timely substantive appeal 
to the Board.   

This matter also comes before the Board, in part, from a 
February 2006 decision and notice of decision from the RO, 
which denied the Veteran's claims for service connection for 
residuals of frostbite in the upper and lower extremities.  
The Veteran filed a timely Notice of Disagreement (NOD) in 
May 2006.

A hearing was held before the Board, seated at the RO (i.e., 
Travel Board hearing) in December 2008.  A transcript is of 
record.  At said hearing, the Veteran offered testimony 
regarding all issues on appeal, including his claims for 
service connection for residuals of frostbite in his upper 
and lower extremities.  

In February 2009, the RO issued a Statement of the Case (SOC) 
regarding the claims for service connection for residuals of 
frostbite in the upper and lower extremities.  Subsequently, 
in February 2009, the Veteran filed a timely substantive 
appeal to the Board.  On his appeal form (VA Form 9), the 
Veteran indicated that he wished to have another Board 
hearing.  The Veteran already testified regarding these 
matters at the December 2008 Board hearing and he has not 
presented good cause to schedule another Board hearing.  
However, as further development is warranted on his claim for 
service connection for a lung disease, this matter is further 
addressed in the remand appended to the decision below. 

The issues of service connection for a lung condition and 
residuals of frostbite in the upper and lower extremities are 
addressed in the REMAND below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service and post-service medical and dental evidence 
does not show loss of substance of body of maxilla or 
mandible, to include trauma or disease such as osteomyelitis 
and it is not contended otherwise.

2.  Periodontal disease is not a disorder for VA compensation 
purposes; hence, a claim for service connection for loss of 
teeth due to periodontal disease is without legal merit.  




CONCLUSION OF LAW

Service connection for VA compensation purposes for loss of 
teeth due to periodontal disease is not warranted as a matter 
of law.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.381 (2008); Cacalda v. Brown, 9 
Vet. App. 261 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

However, in this case, VCAA notice is not required for the 
claim addressed in this decision because it cannot be 
substantiated as a matter of law.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994); see also  
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  In reviewing the procedural history of the 
issue at hand, the Board finds that the Veteran's claim is 
limited to service connection for loss of teeth due to 
periodontal disease.  As explained below, periodontal disease 
is not a disorder for VA compensation purposes.  Accordingly, 
a claim for service connection for loss of teeth due to 
periodontal disease is without legal merit.  

II.  Service Connection

a.  Factual Background.  The Veteran contends that he lost 
all his teeth due to periodontal disease, which he attributes 
to the extraction of teeth during service.  The relevant 
evidence is summarized below.

On the Veteran's January 1949 service medical entrance 
examination, the examiner noted that the Veteran was missing 
two teeth, one on the upper left side of his mouth and one on 
the upper right.

A September 1949 service dental survey shows that the Veteran 
was missing only one tooth on the upper left side of his 
mouth.  The examiner found no periodontoclasia.  No notation 
was made regarding a loss of substance of the body of the 
maxilla or mandible due to injury or bone disease.  The 
record contains no indication that the Veteran lost the tooth 
due to trauma.  

It was reported following a December 1951 service separation 
dental examination that the Veteran was missing an additional 
tooth on the lower right side of his mouth.  The examiner 
found no periodontoclasia.  No notation was made regarding a 
loss of substance of the body of the maxilla or mandible due 
to disease or trauma.  The record contains no indication that 
the Veteran lost any teeth due to an injury.  

On a December 1951 report of his medical history, written 
prior to separation, the Veteran did not report incurring any 
trauma resulting in the loss of teeth during service.  

In an April 1952 VA dental record, the examiner noted that, 
upon examination, only two of the Veteran's teeth were 
missing.  Following this evaluation, the examiner found it 
necessary to extract two additional teeth due to caries.  No 
notation was made regarding a loss of substance of the body 
of the maxilla or mandible due to bone disease or dental 
trauma.  

In a May 1952 letter, the Albany, New York VA RO stated that 
ten of the Veteran's teeth were service-connected for 
treatment purposes.  (Emphasis added).  In an additional 
letter, the Albany RO stated that three of the Veteran's 
teeth were not service-connected for treatment purposes.  

The record does not contain any further medical records 
noting dental treatment.  

In a September 1999 statement, the Veteran recalled that he 
had three teeth removed while in service in Japan.  He stated 
that he subsequently developed periodontal disease, requiring 
the removal of all his teeth.  He remembered that, at the 
time of the dental surgery, he was informed by two civilian 
periodontal specialists that the extraction of teeth during 
service contributed significantly and substantially to the 
development of his periodontal disease.  He stated that he 
could not recall the names of the specialists who advised 
him.  He requested that he be scheduled for a compensation 
examination regarding his dental problems.

At the December 2008 Board hearing, the Veteran testified 
that he did not believe that he developed periodontal disease 
during service.  He indicated that the gaps left by the 
extraction of his teeth during service were not filled, 
causing his teeth to shift.  He said that his gums were 
subsequently harmed, thereby causing periodontal disease.  He 
noted that he later had the teeth extracted by specialists.  
The Veteran also testified that the teeth were removed either 
in 1955 or in 1965.  (Hearing Transcript, pages 8-9).  

b.  Law and Regulations.  Generally, applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

With regard to the claim decided herein, under current VA 
regulations, compensation is only available for certain types 
of dental and oral conditions listed under 38 C.F.R. § 4.150, 
such as impairment of the mandible, loss of a portion of the 
ramus, and loss of a portion of the maxilla, referring to the 
bones to which teeth are connected.  Compensation is 
available under Diagnostic Code 9913 for loss of teeth only 
if such is due to loss of substance of body of maxilla or 
mandible.  However, the Note immediately following states, 
"these ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  (Emphasis added).  

c.  Analysis.  The Veteran claims entitlement to service 
connection for the loss of his teeth due to periodontal 
disease.  However, under current VA regulations, compensation 
is only available for certain types of dental and oral 
conditions listed under 38 C.F.R. § 4.150, such as impairment 
of the mandible, loss of a portion of the ramus, and loss of 
a portion of the maxilla.  Compensation is available for loss 
of teeth only if such is due to loss of substance of body of 
maxilla or mandible.

The record does not indicate nor does the Veteran contend 
that he lost his teeth due to the loss of substance of the 
body of the maxilla or mandible bones due to in-service 
injury or a disease such as osteomyelitis.  There is no 
competent evidence of record to show that the Veteran 
developed periodontal disease due to in-service dental 
surgery.  In any event, as this is a claim for compensation 
for the loss of teeth due to periodontitis, the Veteran is 
not eligible for benefits because periodontal disease is not 
considered a "disabling" disorder subject to compensation.  
See 38 C.F.R. § 3.381(a).  Therefore, the Board finds that 
service connection for loss of teeth due to periodontal 
disease for compensation purposes must be denied as a matter 
of law.  38 C.F.R. §§ 3.381, 4.150; Cacalda v. Brown, 9 Vet. 
App. 261 (1996).   As the law and not the evidence is 
dispositive, the doctrine of reasonable doubt (38 U.S.C.A. 
§ 5107(b)) is not applicable.


ORDER

Service connection for loss of teeth due to periodontal 
disease for VA compensation purposes is denied.  


REMAND

The Board finds that the Veteran's claims for service 
connection for a lung disorder and residuals of frostbite of 
the upper and lower extremities require additional 
development before they can be adjudicated.  38 C.F.R. § 19.9 
(2008).

In statements and testimony before the Board, the Veteran has 
contended that his current lung disorder is related to 
service.  The service treatment records indicate that the 
Veteran was evaluated and treated during September and 
October 1951 for right and left lower lobe pneumonitis with 
pleuritis.  The December 1951 service discharge examination 
did not note any abnormality of the Veteran's lungs.  In an 
August 1954 rating decision, an RO denied service connection 
for pneumonitis with pleuritis on the basis that the medical 
evidence did not indicate any residuals of the in-service 
episode of lung disease after service.  

In order to assist the Veteran with his claim, the RO 
acquired treatment records from the Albany VA Medical Center 
dating back to January 1992.  These records indicate 
treatment for various respiratory disorders including chronic 
obstructive pulmonary disease (COPD).  The Board notes that 
where a prior claim for service connection has been denied, 
and a current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  As COPD is a new 
diagnosis, the Board finds that the RO correctly adjudicated 
the matter on a de novo basis.   

In a January 1997 statement, the Veteran reported 
experiencing pulmonary problems since returning from service 
in 1952, but stated that the condition had worsened over the 
last five or six years.  He indicated that he had been 
treated at the Albany VA Medical Center since his discharge 
from service.  In a September 1999 statement, the Veteran 
reiterated that he had been treated for a lung disorder since 
service and questioned why the RO had not sought to acquire 
any records dated prior to January 1992.  

At a December 2008 Board hearing, the Veteran testified that 
he did not remember exactly when he was treated for a lung 
disorder initially after service, but noted that the 
condition had gradually worsened since his discharge from 
service.  The Veteran stated that he was primarily treated 
for this disorder at the Albany VA Medical Center and that 
the facility should have the records.  (Hearing Transcript, 
page 6).

The record reflects that the Veteran has consistently 
indicated that he was treated for a lung disorder at the VA 
Medical Facility in Albany, New York since his January 1952 
discharge from service.  The record does not contain any 
notation indicating that the RO has sought to acquire any 
records of treatment at that facility dated prior to January 
1992.  In accordance with the VA's duty to assist in 
obtaining evidence necessary to substantiate the Veteran's 
claim, the Board finds that all pertinent medical records 
from that facility should be obtained and associated with the 
claims file.  38 U.S.C.A. § 5103A(c)(2).  

Regarding the Veteran's claims for service connection for 
frostbite in the upper and lower extremities, 

As noted in the introduction, the Veteran indicated in 
February 2009 that he wants another Board hearing.  As he had 
such a hearing in December 2008 and presented testimony on 
all of the claims on appeal at that time, he must be notified 
that he must present good cause as to why another Board 
hearing is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and clarify whether he wants another 
personal hearing and if so what type of 
hearing.  If he desires another Board 
hearing, he must be notified that, since he 
had such a hearing in December 2008, he 
must present good cause as to why another 
Board hearing is warranted.

The AMC/RO should also review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  

2.  The AMC/RO should request the 
appellant to identify all VA and non-VA 
facilities or providers that evaluated or 
treated him for a lung disorder.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant.  Regardless of any response 
by the appellant, the AMC/RO should 
acquire all of the Veteran's treatment 
records from the VA Medical Center in 
Albany, New York dated prior to January 
1992.  All such records procured as a 
result of this remand shall then be 
associated with the claims file.

3.  Thereafter, the claims for service 
connection for the Veteran's claimed lung 
disorder and residuals of frostbite in the 
upper and lower extremities must be 
readjudicated based on all of the evidence 
of record and all governing legal 
authority.  If any benefit sought on 
appeal is not granted, the appellant and 
his representative must be provided with a 
supplemental statement of the case.

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).







 Department of Veterans Affairs


